  Case 20-01220        Doc 27      Filed 03/27/20 Entered 03/27/20 14:39:00          Desc Main
                                     Document     Page 1 of 7


                     IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

       In Re:                                )       Case No.:    20-01220
       Petar Scopu                           )
                                             )       Chapter 13
                                             )
                                             )       Judge:   Donald R Cassling
                       Debtor(s)             )




TO: Trustee Tom Vaughn, 55 E. Monroe Street, #3850, Chicago, IL 60603;

See attached service list.


                                      PROOF OF SERVICE

         The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached Amended Chapter 13 Plan to the above-named creditor and also to the attached service
list via regular U.S. Mail with postage prepaid from the mailbox located at 4131 Main St.
Skokie, IL 60076, on March 27, 2020.



/s/ David H. Cutler
Attorney for the Debtor

Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076
Phone: (847) 673-8600
                   Case
Label Matrix for local    20-01220 Doc 27 U.S.Filed
                       noticing                       03/27/20
                                                 Bankruptcy  Court Entered 03/27/20 14:39:00
                                                                                       A/r ConceptsDesc Main
0752-1                                           Document
                                            Eastern Division        Page 2 of 7        18-3 E Dundee Rd
Case 20-01220                               219 S Dearborn                             Barrington, IL 60010-5275
Northern District of Illinois               7th Floor
Eastern Division                            Chicago, IL 60604-1702
Fri Mar 27 14:34:11 CDT 2020
ACAR Leasing LTD d/b/a GM Financial Leasing Abri Credit Union                          AmeriCredit/GM Financial
PO Box 18353                                1350 W Renwick Road                        Attn: Bankruptcy
Arlington TX 76096                          Romeoville, IL 60446-5345                  Po Box 183853
                                                                                       Arlington, TX 76096-3853


Atg Credit                                           Credit Service of Oregon                             Internal Revenue Service - 1/11
1700 West Cortland Street                            Po Box 1208                                          PO Box 7346
Suite 201                                            Roseburg, OR 97470-0306                              Philadelphia, PA 19101-7346
Chicago, IL 60622-1166


Manley Dees                                          Midland Funding                                      Nationstar Mtg. LLC dba Mr. Cooper
1 East Wacker Drive Suite 1250                       2365 Northside Dr Ste 300                            Attn: Bankruptcy
Chicago, IL 60601-1980                               San Diego, CA 92108-2709                             8950 Cypress Waters Blvd
                                                                                                          Coppell, TX 75019-4620


THE BANK OF NEW YORK MELLON F/K/A THE BANK O         The Bank of New York Mellon, et. al.                 David H Cutler
McCalla Raymer Pierce, LLC                           Nationstar Mortgage LLC dba Mr.Cooper                Cutler & Associates, Ltd.
1 N Dearborn Street                                  Bankruptcy Department                                4131 Main St.
Suite 1200                                           P.O. Box 619096                                      Skokie, IL 60076-2780
Chicago, IL 60602-4337                               Dallas, TX 75261-9096

Patrick S Layng                                      Petar Scopu                                          Tom Vaughn
Office of the U.S. Trustee, Region 11                559 Justina St                                       55 E. Monroe Street, Suite 3850
219 S Dearborn St                                    Hinsdale, IL 60521-2491                              Chicago, IL 60603-5764
Room 873
Chicago, IL 60604-2027




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)THE BANK OF NEW YORK MELLON F/K/A THE BANK        (du)The Bank of New York Mellon F/K/A The Ban        End of Label Matrix
                                                                                                          Mailable recipients   17
                                                                                                          Bypassed recipients    2
                                                                                                          Total                 19
                 Case 20-01220                       Doc 27
                                                         26          Filed 03/27/20 Entered 03/27/20 14:39:00
                                                                                                     14:29:32                     Desc Main
                                                                       Document     Page 3
                                                                                         1 of 7
                                                                                              5
 Fill in this information to identify your case:
 Debtor 1               Petar Scopu
                              First Name            Middle Name             Last Name
 Debtor 2
 (Spouse, if filing) First Name      Middle Name           Last Name
 United States Bankruptcy Court for the:         NORTHERN DISTRICT OF ILLINOIS                                         Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                 20-01220                                                                                 have been changed.
                                                                                                                       1.3, 2.1, 2.5, 3.1, 4.2, 4.4, 5.1, 8.1
 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$1,305.00 per Month for 3 months
$1,392.00 per Month for 57 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.

APPENDIX D                                                                      Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 20-01220                       Doc 27
                                                         26             Filed 03/27/20 Entered 03/27/20 14:39:00
                                                                                                        14:29:32                      Desc Main
                                                                          Document     Page 4
                                                                                            2 of 7
                                                                                                 5
 Debtor                Petar Scopu                                                                        Case number     20-01220

                          Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:



2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $83,259.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
                 None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage on arrearage                  total
                                                 (including escrow)                               (if applicable)                        payments by
                                                                                                                                         trustee

                               559 Justina St
                               Hinsdale, IL
                               60521 Cook
 Nationstar Mtg.               County
 LLC dba Mr.                   Principal                                                   Prepetition:
 Cooper                        Residence                                    $3,987.54         $68,709.47          0.00%              $1,272.40          $68,709.47
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.



Official Form 113                                                                       Chapter 13 Plan                                            Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                 Case 20-01220                       Doc 27
                                                         26          Filed 03/27/20 Entered 03/27/20 14:39:00
                                                                                                     14:29:32                   Desc Main
                                                                       Document     Page 5
                                                                                         3 of 7
                                                                                              5
 Debtor                Petar Scopu                                                               Case number      20-01220

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 6.00% of plan payments; and
             during the plan term, they are estimated to total $4,995.54.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $4,500.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     The debtor(s) estimate the total amount of other priority claims to be $1,720.20

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.

                The sum of $     .
                  100.00 % of the total amount of these claims, an estimated payment of $ 3,305.78 .
                The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00            .
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.



Official Form 113                                                              Chapter 13 Plan                                                Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                 Case 20-01220                       Doc 27
                                                         26          Filed 03/27/20 Entered 03/27/20 14:39:00
                                                                                                     14:29:32                         Desc Main
                                                                       Document     Page 6
                                                                                         4 of 7
                                                                                              5
 Debtor                Petar Scopu                                                                          Case number   20-01220

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
                          Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified
                          below, subject to any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column
                          includes only payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor              Description of leased                  Current installment               Amount of arrearage to be    Treatment         Estimated
                               property or executory                  payment                           paid                         of arrearage      total
                               contract                                                                                              (Refer to         payments to
                                                                                                                                     other plan        trustee
                                                                                                                                     section if
                                                                                                                                     applicable)
 AmeriCredit/G
 M Financial                   2017 Cadillac CR5                                          $359.00                         $0.00                                  $0.00
                                                                      Disbursed by:
                                                                         Trustee
                                                                         Debtor(s)

Insert additional contracts or leases as needed.

 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.

 1. The Chapter 13 plan payments will increase from $1,305 to $1,392 per month commencing with the May 2020 plan
 payment until the end of the plan.



 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Petar Scopu                                                      X
       Petar Scopu                                                           Signature of Debtor 2
       Signature of Debtor 1

       Executed on            March 27, 2020                                                  Executed on

 X     /s/ David H. Cutler                                                             Date     March 27, 2020
       David H. Cutler
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.



Official Form 113                                                                     Chapter 13 Plan                                               Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 20-01220                       Doc 27
                                                         26          Filed 03/27/20 Entered 03/27/20 14:39:00
                                                                                                     14:29:32              Desc Main
                                                                       Document     Page 7
                                                                                         5 of 7
                                                                                              5
 Debtor                Petar Scopu                                                               Case number   20-01220

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                           $68,709.47

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                           $0.00

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                      $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                               $11,215.74

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                               $3,305.78

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                    +                                     $0.00


 Total of lines a through j                                                                                                                  $83,230.99




Official Form 113                                                              Chapter 13 Plan                                          Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
